                                                                                                                                                         Case 19-10051    Doc 61   Filed 05/22/19 Entered 05/22/19 13:33:12     Desc Main
                                                                                                                                                                                     Document     Page 1 of 1
                                        Dated: 5/22/2019

                                                                                                                                                                            UNITED STATES BANKRUPTCY COURT
                                                                                                                                                                               DISTRICT OF MASSACHUSETTS
                                                                                                                                                                                    EASTERN DIVISION
 Granted in part; the hearing is hereby rescheduled to June 13, 2019, at 10:30 AM. Movant shall give notice of rescheduled hearing date to parties and




                                                                                                                                                    In re:

                                                                                                                                                    ELAINA M. GUY,                                Chapter 13
                                                                                                                                                                                                  Case No. 19-10051-MSH
                                                                                                                                                              Debtor.

                                                                                                                                                                        ASSENTED-TO MOTION TO CONTINUE HEARING

                                                                                                                                                             NOW COMES U.S. Bank Trust, N.A., as Trustee of the Tiki Series III Trust as

                                                                                                                                 serviced by SN Servicing Corp., and – with the assent of counsel for Elaina M. Guy

                                                                                                                                 (“Debtor”) – respectfully requests that this Court continue the hearing on the Objection

                                                                                                                                 of U.S. Bank Trust to Confirmation of Chapter 13 Plan, currently scheduled for May 23,

                                                                                                                                 2019 at 10:30a.m. for a period of two weeks to such date as is convenient for the Court to

                                                                                                                                 allow the Debtor time to file an amended plan.



                                                                                                                                                                                                 Respectfully submitted,

                                                                                                                                                                                                 /s/ Stephanie E. Babin, Esq.
                                                                                                                                                                                                 Richard C. Demerle, Esq. (BBO# 652242)
                                                                                                                                                                                                 Stephanie E. Babin, Esq. (BBO#689167)
                                                                                                                                                                                                 Sassoon & Cymrot, LLP
                                                                                                                                                                                                 84 State Street
                                                                                                                                                                                                 Boston, MA 02109
file a certificate of such service with the Court.




                                                                                                                                                                                                 (617) 720-0099
                                                                                                                                                                                                 SBabin@SassoonCymrot.com

                                                                                                                                 DATE: May 22, 2019
